Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Volkmann et al (EP 3 091 608 A1), hereinafter Volkmann, teaches an antenna device comprising a planar antenna; a substrate mounted on a back surface side of the planar antenna; a metal body arranged a predetermined distance above the planar antenna, wherein the metal body is shifted in a predetermined direction with respect to the planar antenna.
Volkmann, however, fails to further teach a shield cover configured to electrically shield the substrate.
Claims 2-9, 12-15, 17 and 18 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 10, Volkmann teaches an antenna device comprising a planar antenna; a ground plate on which the planar antenna is arranged; a metal body arranged a predetermined distance above the planar antenna, wherein the metal body is shifted in a predetermined direction with respect to the planar antenna.
Volkmann, however, fails to further teach a conductive base which is electrically isolated from the ground plate on which the planar antenna is arranged.
Claims 11 and 19 are allowed for at least the reason for depending, either directly or indirectly, on claim 10.
Regarding claim 20, Volkmann teaches an antenna device comprising a planar antenna; a metal body arranged a predetermined distance above the planar antenna; and wherein the metal body is shifted in a predetermined direction with respect to the planar antenna.  
Volkmann, however, fails to further teach a holder configured to maintain the predetermined distance between the planar antenna and the metal body, and the holder comprises at least one rib. 
Claim 21 is allowed for at least the reason for depending on claim 20.
Regarding claim 22, Volkmann teaches an antenna device comprising a planar antenna; a metal body arranged a predetermined distance above the planar antenna.
Volkmann, however, fails to further teach a holder configured to maintain the predetermined distance between the planar antenna and the metal body, wherein the holder comprises at least one recessed portion, and the metal body comprises a protruding portion corresponding to the recessed portion. 
Regarding claim 23, Volkmann teaches an antenna device comprising a planar antenna; a metal body arranged a predetermined distance above the planar antenna; and an antenna which corresponds to a frequency band different from that of the planar antenna, wherein the antenna is arranged in a predetermined direction.
Volkmann, however, fails to specifically teach that the metal body is shifted in the predetermined direction with respect to the planar antenna.
Claim 24 is allowed for at least the reason for depending on claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845